UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file No. 000-52882 VERECLOUD, INC. (Exact name of registrant as specified in its charter) Nevada 26-0578268 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6560 South Greenwood Plaza Boulevard Number 400 Englewood, Colorado 80111 (Address of principal executive offices) (877)711-6492 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May 11, 2011, there were 71,597,165 shares of the registrant’s common stock, par value $0.001 per share, issued and outstanding. Table of Contents VERECLOUD, INC. FORM 10-Q for the Quarterly Period Ended March 31, 2011 TABLE OF CONTENTS PAGE Part I Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and June 30, 2010 1 Condensed Consolidated Statements of Operations for the three and nine months ended March 31, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity (Deficit) for the nine months ended March 31, 2011 (unaudited) 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II Other Information 22 Item 1.Legal Proceedings 22 Item 1A.Risk Factors 22 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3.Defaults Upon Senior Securities 22 Item 4.[Removed and Reserved] 22 Item 5.Other Information 22 Item 6.Exhibits 23 Signatures 24 i PART I FINANCIAL INFORMATION Item 1. Financial Statements VERECLOUD, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Other current assets Total current assets Property and equipment (Note 3) Computer related Equipment and machinery Other property and equipment Subtotal Accumulated depreciation ) ) Net property and equipment Other assets Capitalized software, net (Note 4) - Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Long term debt, net of unamortized discount (Note 6) Total liabilities Commitments and contingencies (Notes 2,5,6,7,9,10) Stockholders' (deficit) Preferred stock - $0.001 par value, 5,000,000 shares authorized: - - No shares issued or outstanding Common stock - $0.001 par value, 200,000,000 shares authorized: 71,577,165 and 70,098,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated (deficit) ) ) Total stockholders'(deficit) ) ) Total liabilities and stockholders'(deficit) $ $ The accompanying notes are integral parts of these unaudited financial statements. 1 VERECLOUD, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Nine Months Ended March 31, Revenue $ Cost of goods sold Gross profit Operating expenses Employee related (1) Marketing expense Legal and accounting Consulting expense Rent Travel and entertainment Information technology Depreciation Other Total operating expenses Operating (loss) Other income (expense) Interest income 16 Interest (expense) Total other (expense) Pretax (loss) Income tax expense (benefit) ) ) Net income (loss) $ ) $ ) $ ) $ Basic net income (loss) per common share $ ) $ ) $ ) $ Basic weighted average common shares (1) Includes stock-based compensation as follows: Salary and wages $ The accompanying notes are integral parts of these unaudited financial statements. 2 VERECLOUD, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended March 31, Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income to net cash from operations Depreciation and amortization Stock for services Stock-based compensation Income tax expense (benefit) - ) Change in assets and liabilities Accounts receivable Other current assets ) Accounts payable ) Other current liabilities ) Net cash provided by (used in) operating activities ) Investing Activities Purchase of computer related ) ) Purchase of equipment and machinery ) ) Purchase of other property and equipment - ) Capitalized software ) - Net cash (used in) investing activities ) ) Financing Activities Issuance of common stock - Reduction in note payable ) ) Increase in long term debt - Members distributions - ) Net cash provided by (used in) financing activities ) Decrease in cash for period $ ) $ ) Cash at beginning of period Cash at end of period $ $ Schedule of Noncash Investing and Financing Activities Loan Discount $ $
